Name: Commission Implementing Decision (EU) 2018/499 of 20 March 2018 setting up the European Infrastructure of Open Screening Platforms for Chemical Biology European Research Infrastructure Consortium (EU-OPENSCREEN ERIC) (notified under document C(2018) 1482) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: research and intellectual property;  natural and applied sciences;  legal form of organisations;  EU institutions and European civil service
 Date Published: 2018-03-26

 26.3.2018 EN Official Journal of the European Union L 82/8 COMMISSION IMPLEMENTING DECISION (EU) 2018/499 of 20 March 2018 setting up the European Infrastructure of Open Screening Platforms for Chemical Biology European Research Infrastructure Consortium (EU-OPENSCREEN ERIC) (notified under document C(2018) 1482) (Only the Czech, English, Finnish, German, Latvian, Polish, Spanish and Swedish texts are authentic) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 723/2009 of 25 June 2009 on the Community legal framework for a European Research Infrastructure Consortium (ERIC) (1), and in particular point (a) of Article 6(1) thereof, Whereas: (1) Czech Republic, Finland, Germany, Latvia, Norway, Poland and Spain requested the Commission to set up the European Infrastructure of Open Screening Platforms for Chemical Biology European Research Infrastructure Consortium (EU-OPENSCREEN ERIC). They have agreed that Germany will be the host Member State of EU-OPENSCREEN ERIC. (2) Regulation (EC) No 723/2009 has been incorporated in the Agreement on the European Economic Area (EEA) by Decision of the EEA Joint Committee No 72/2015 (2). (3) The Commission has, in accordance with Article 5(2) of Regulation (EC) No 723/2009, assessed the application and concluded that it meets the requirements set out in that Regulation. (4) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 20 of Regulation (EC) No 723/2009, HAS ADOPTED THIS DECISION: Article 1 1. The European Infrastructure of Open Screening Platforms for Chemical Biology European Research Infrastructure Consortium named EU-OPENSCREEN ERIC is set up. 2. The essential elements of the Statutes of EU-OPENSCREEN ERIC are set out in the Annex. Article 2 This Decision is addressed to the Czech Republic, the Federal Republic of Germany, the Kingdom of Spain, the Republic of Latvia, the Republic of Poland, the Republic of Finland and the Kingdom of Norway. Done at Brussels, 20 March 2018. For the Commission Carlos MOEDAS Member of the Commission (1) OJ L 206, 8.8.2009, p. 1. (2) Decision of the EEA Joint Committee No 72/2015 of 20 March 2015 amending Protocol 31 to the EEA Agreement, on cooperation in specific fields outside the four freedoms (OJ L 129, 19.5.2016, p.85). ANNEX ESSENTIAL ELEMENTS OF THE STATUTES OF EU-OPENSCREEN ERIC The following Articles and paragraphs of the Articles of the Statutes of EU-OPENSCREEN ERIC provide for the essential elements in accordance with Article 6(3) of Regulation No (EC) 723/2009 1. Tasks and Activities (Article 3 of the Statutes of EU-OPENSCREEN ERIC) 1. EU-OPENSCREEN ERIC shall establish, operate and develop a European distributed research infrastructure consisting of screening platforms as well as chemistry and biology facilities, in order to facilitate the access to resources, tools and facilities to researchers and to support high quality research on the molecular mechanisms of biological processes. 2. EU-OPENSCREEN ERIC shall operate the infrastructure on a non-economic basis. EU-OPENSCREEN ERIC may carry out limited economic activities, provided that these are closely related to its principal task and that they do not jeopardise the achievement thereof. 3. To fulfil its tasks EU-OPENSCREEN ERIC shall undertake and coordinate activities, including but not limited to: (a) develop, build and maintain a European Chemical Biology Library of Compounds; (b) develop, build and maintain a Central Database of screening results; (c) build and maintain a Central Office for coordinating activities; (d) organise and coordinate high-quality infrastructure services supported by harmonised procedures and quality standards; (e) grant researchers effective access to the resources and services of EU-OPENSCREEN ERIC and its Partner Sites in accordance with the rules defined in these Statutes; (f) establish collaboration with the other European and international research infrastructures in order to serve the research community in interdisciplinary research questions; (g) disseminate tools and data for the use of the public; (h) engage in exchange with relevant industry without prejudice to Article 3(2) of Regulation (EC) No 723/2009. 2. Statutory seat of EU-OPENSCREEN ERIC (Article 1(2) of the Statutes of EU-OPENSCREEN ERIC) The statutory seat of EU-OPENSCREEN ERIC shall be in Berlin, Germany. 3. Name (Article 1(1) of the Statutes of EU-OPENSCREEN ERIC) The European Infrastructure of Open Screening Platforms for Chemical Biology, EU-OPENSCREEN, is established. EU-OPENSCREEN shall have the legal form of a European Research Infrastructure Consortium (ERIC)), hereinafter referred to as EU-OPENSCREEN ERIC. 4. Duration (Article 28(1) of the Statutes of EU-OPENSCREEN ERIC) EU-OPENSCREEN ERIC shall exist for an indefinite period of time. 5. Winding up (Article 28(2) to 28(5) of the Statutes of EU-OPENSCREEN ERIC) 1. The winding up of EU-OPENSCREEN ERIC shall follow a decision of the Assembly of Members in accordance with Article 14(6) or when the number of members falls down below the minimum established in Article 9 of the Regulation (EC) No 723/2009. 2. Without undue delay and in any event within 10 days after adoption of the decision to wind up EU-OPENSCREEN ERIC, EU-OPENSCREEN ERIC shall notify the European Commission of the decision. 3. Assets remaining after payment of EU-OPENSCREEN ERIC debts shall be apportioned among the Members and Observers at the time of dissolution in proportion to their accumulated annual contributions to EU-OPENSCREEN ERIC. 4. EU-OPENSCREEN ERIC shall cease to exist on the day on which the European Commission publishes the appropriate notice in the Official Journal of the European Union. 6. Liability (Article 20 of the Statutes of EU-OPENSCREEN ERIC) 1. The liability of the Members and Observers for the debts of EU-OPENSCREEN ERIC shall be limited to their respective contributions. 2. EU-OPENSCREEN ERIC shall take appropriate and commensurate insurance to cover the risks specific to the construction and operation of EU-OPENSCREEN ERIC. 7. Access policy (Article 22 of the Statutes of EU-OPENSCREEN ERIC) 1. EU-OPENSCREEN ERIC shall grant Users access to its services and resources according to the policy laid down in Annex 3 to the Statutes. 2. There shall be different categories of Users. The Assembly of Members shall decide on various fees and scope of access for these categories. 8. Scientific Evaluation Policy (Article 17 of the Statutes of EU-OPENSCREEN ERIC) 1. The Scientific and Ethical Advisory Board shall consist of independent and internationally recognised scientists and/or experts acting on their personal title. 2. The Scientific and Ethical Advisory Board shall offer advice on all matters including ethical questions requested by the Assembly of Members. Further details shall be laid down in the Rules of Procedure. 3. The Assembly of Members shall appoint the members of the Scientific and Ethical Advisory Board for three years. The Assembly of Members may reappoint them once for the same duration. 9. Dissemination Policy (Article 24 of the Statutes of EU-OPENSCREEN ERIC) Users of EU-OPENSCREEN ERIC services and resources shall make their research results publicly available within the Central Database of EU-OPENSCREEN ERIC after a grace period of two years. Upon request an extension up to a total of three years may be granted. Notwithstanding, existing rights and obligations shall be respected. 10. Intellectual Property Rights (Article 25 of the Statutes of EU-OPENSCREEN ERIC) 1. The term intellectual property shall be understood according to Article 2 of the convention establishing the World Intellectual Property Organisation signed on 14 July 1967. 2. EU-OPENSCREEN ERIC may own intellectual property whenever the EU-OPENSCREEN ERIC contribution covers the innovation process. Further details in relation to the intellectual property policy shall be set out in Annex 4 to the Statutes and in the Rules of Procedure. 3. Income generated by intellectual property produced by EU-OPENSCREEN ERIC shall be used for the operations of EU-OPENSCREEN ERIC up to a threshold laid down in the Rules of Procedure. The use of income above this threshold shall be subject to a decision of the Assembly of Members. 4. No provision in these Statutes should be understood as seeking to alter the scope and application of intellectual property rights and benefit-sharing agreements as determined under relevant laws and regulations of the Members and Observers and international agreements to which they are a party. 11. Employment Policy (Article 26 of the Statutes of EU-OPENSCREEN ERIC) 1. EU-OPENSCREEN ERIC shall be an equal opportunity employer. For each vacancy EU-OPENSCREEN ERIC shall select the best candidate. EU-OPENSCREEN ERIC employment policy shall be governed by the laws of the country in which the staff is employed. 2. The selection procedures for EU-OPENSCREEN ERIC staff positions shall be transparent, non-discriminatory and respect equal opportunities. Recruitment and employment shall not be discriminatory. 12. Procurement Policy (Article 27(1)(2) of the Statutes of EU-OPENSCREEN ERIC) 1. EU-OPENSCREEN ERIC shall treat procurement candidates and tenderers equally and in a non-discriminatory way, independent of whether or not they are based in the European Union. All procurements shall follow the principles of transparency, non-discrimination and competition. Public procurement of innovation may be made a criterion. Details shall be laid down in the Rules of Procedure. 2. Procurement by Partner Sites as defined in Article 11 of the Statutes shall respect EU-OPENSCREEN ERIC needs, technical requirements and specifications issued by the relevant bodies. Further details shall be laid down in the Rules of Procedure. The agreement between a Partner Site and EU-OPENSCREEN ERIC shall contain an according provision.